Case 7:16-cv-05173-KMK Document 147 Filed 04/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NUANCE COMMUNICATIONS, INC.,

Plaintiff,
No. 16-CV-5173 (KMK)

vy, ORDER

INTERNATIONAL BUSINESS
MACHINES CORPORATION,

Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

Nuance Communications, Inc. (“Nuance”) brings this Action against International
Business Machines Corporation (“IBM”) alleging breach of contract and breach of the implied
covenant of good faith and fair dealing. On March 28, 2019, the Court issued an Opinion &
Order (the “Opinion”) denying Nuance’s Motion for Summary Judgment and granting in part
and denying in part IBM’s Motion for Summary Judgment. (See Opinion (Dkt. No. 146).) The
Court issued the Opinion under seal and directed that the Parties “submit a proposed redacted
version of this Opinion for public filing.” (/d, at 31.) The Parties have since submitted a
proposed redacted Opinion containing numerous proposed redactions. (See Letter of Hope
Skibitsky, Esq. to Court (Apr. 18, 2019).) Indeed, the Parties appear to have proposed redacting
every instance in which the Court quotes the Parties’ internal statements (e.g., emails between
employees) as well as every instance in which the Court quotes deposition testimony.

Judicial documents, such as the Court’s March 28, 2019 Opinion, “are presumptively
public so that the federal courts have a measure of accountability and so that the public may have

confidence in the administration of justice.” Bernstein v. Bernstein Litowitz Berger & Grossman

 

 
Case 7:16-cv-05173-KMK Document 147 Filed 04/24/19 Page 2 of 2

LLP, 814 F.3d 132, 139 (2d Cir. 2016) (quotation marks omitted) (quoting United States v.
Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)). “The presumption of access to judicial records is
secured by two independent sources: the First Amendment and the common law.” Jd. (quotation
marks omitted) (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir.
2006)). The First Amendment presumption may be overcome only if the Court makes “specific,
on the record findings . . . demonstrating that closure is essential to preserve higher values and is
narrowly tailored to serve that interest.” Lugosch, 435 F.3d at 120, “Broad and general
findings” and “conclusory assertion[s]” are insufficient to justify deprivation of public access to.
the record. In re New York Times Co., 828 F.2d 110, 116 (2d Cir, 1987). The common law
presumption of access may be overcome where the Court, having determined the weight of the
presumption, “balance[s] competing considerations against it,” which include “the danger of
impairing . . . judicial efficiency and the privacy interests of those resisting disclosure.”
Lugosch, 435 F.3d at 120.

Accordingly, the Parties are directed to show cause, by no later than May 6, 2019, as to
why the proposed redacted Opinion is consistent with the First Amendment and common law
rights of access.

Should the Parties additionally decide to submit a revised proposed redacted Opinion,
they may do so.

The Court will hold a Status Conference on Tuesday, May 7, 2019, at 2:00 p.m.

SO ORDERED.

Dated: April 24,2019 AY |
White Plains, New York ve. ple
, tk ~

KENNETH M. KARAS\
UNITED STATES DISTRICT JUDGE

 

 
